Were this a charge requiring proof beyond a reasonable doubt to sustain a conviction, I might readily concur in the decision of the majority. In criminal proceedings an appellate court must, of necessity, weigh the evidence at least to the limited extent of determining whether it meets the stringent requirements of the reasonable doubt rule. But violations of city ordinances are not crimes, and upon appeal from a conviction thereunder our only concern should be, as in civil cases, whether, considering the evidence in the light most favorable to the prevailing party (in this case the state), there is any evidence reasonably tending to sustain the decision of the fact-finding tribunal below, whether trial court or jury.
The lower court here had a right to draw its own inferences from the testimony. The fact that defendant Glenny at first refused admittance to her apartment to the plain-clothes man without his having had the cab driver call her; that she later admitted him shortly before midnight without such a call notwithstanding that he was a stranger, that he staggered, and that he was apparently intoxicated; and that she then led him into a bedroom and bartered with him for two girls certainly smacks of commercialized vice. Judge Anderson, experienced in police court work and not as naïve as the average juror, undoubtedly deduced from these facts that when defendant Glenny said that "she had to have ten dollars for two girls" she was not offering them for war work but for the purposes of prostitution. To borrow from the lexicon of the ancients, it was fair to infer that she, for a price which appeared reasonable to her, was seeking to convert her revelous intruders from disciples of Bacchus to followers of Aphrodite and to lead them from the vineyards of Olympus to the lascivious groves of Cyprus. *Page 182 
Following State v. Nanick, 144 Minn. 413, 175 N.W. 693, 694, I am of the opinion, as this court was in that case, that "in the absence of any contradiction or explanation, * * * the facts testified to justified the [trial] court in concluding that defendant was keeping a disorderly house."
The convictions of all defendants should be sustained unless we are to assume the role of triers of facts, a function which I have always considered ultra vires an appellate court.